Judge Cabell,
concurred in the judgment to be rendered. But, he observed, that on many of the important points of law made in this case, he had experienced much difficulty; and that his mind was not yet entirely free from doubt. Should they occur in any future case, he should be glad to hear them argued again.
Judge Bkooke, concurred with the other Judges, that the judgment should be reversed, and entered for the lessors of the plaintiff. *

 Judges Green, and Gum, did not sit in this ease ; the former having been Counsel in the Court below; and the latter having been appointed since the argument.